DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-18) and Species B (claims 5 and 15) in the reply filed on 05/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 and 10/25/2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neemuchwala (US 2018/0272063).
Regarding Claim 1, Neemuchwala discloses a method of estimating a physiological condition using a first sensing arrangement (server (102) and glucose sensing arrangement (604); Fig.6), the method comprising: obtaining, by a processing system of the first sensing arrangement (The server 102 generally includes a processing system and a data storage element (or memory) capable of storing programming instructions for execution by the processing system, that, when read and executed, cause processing system to create, generate, or otherwise facilitate the applications or software modules configured to perform or otherwise support the processes, tasks, operations, and/or functions described herein; parag. [0068], lines 16-22), a sensor translation model (patient-specific forecasting model) associated with a relationship between the first sensing arrangement (604) and a second sensing arrangement (auxiliary sensing arrangement (606)) (parags. [0123] and [0125]), wherein the second sensing arrangement (606) is different from the first sensing arrangement (604) (Fig.6) (parags. [0098]-[0099]); obtaining, by the processing system, one or more measurements (interstitial glucose level) from a sensing element (interstitial glucose sensing element) coupled to the processing system of the first sensing arrangement (the sensing arrangement 604 includes one or more interstitial glucose sensing elements that generate or otherwise output electrical signals (alternatively referred to herein as measurement signals) having a signal characteristic that is correlative to, influenced by, or otherwise indicative of the relative interstitial fluid glucose level in the body 601 of the user; parag. [0098], first sentence); determining, by the processing system, simulated measurement data for the second sensing arrangement by applying the sensor translation model to the one or more measurements from the sensing element of the first sensing arrangement (parag.[0124]); and determining, by the processing system, an estimated value for the physiological condition (future insulin delivery) by applying an estimation model (prediction engine (708); Fig.7) for the physiological condition associated with the second sensing arrangement (auxiliary measurement) to the simulated measurement data (the pump control system (700) is equivalent to the pump control system (620) (parag. [0109], first sentence) (the prediction engine (708) is located within the pump control system (700)) (the server 102 pushes, provides, or otherwise transmits the patient-specific forecasting model to one or more electronic devices 106 associated with the patient (e.g., infusion device 602) for implementing and supporting glucose forecasts at the end user device (e.g., by prediction engine 708); parag. [0120], last sentence) (parag.[0124]).
Regarding Claim 2, Neemuchwala discloses the method of claim 1, and further discloses wherein obtaining the sensor translation model (patient-specific forecasting model) comprises: obtaining first measurement data (current/recent sensor glucose measurement data) from instances of the first sensing arrangement (the glucose measurement value is measured via the sensing arrangement (604)) (parag. [0111]); obtaining second measurement data (auxiliary measurement data) from instances of the second sensing arrangement (606) (parag.[0099]) concurrent to the first measurement data (It should be appreciated that the forecasting process 800 may include any number of additional or alternative tasks, the tasks need not be performed in the illustrated order and/or the tasks may be performed concurrently, and/or the forecasting process 800 may be incorporated into a more comprehensive procedure or process having additional functionality not described in detail herein; parag. [0119], lines 14-22) (parag. [0123]); and determining the sensor translation model (patient-specific forecasting model) based on relationships between the first measurement data (current/recent sensor glucose measurement) and the second measurement data (auxiliary measurement data) (parags. [0123] and [0125]).
Regarding Claim 3, Neemuchwala discloses the method of claim 2, and further discloses wherein determining the sensor translation model (patient-specific forecasting model) comprises training the sensor translation model using the first measurement data (current/recent sensor glucose measurement data) and the second measurement data (auxiliary measurement data) as inputs to the translation model (parag. [0123])).
Regarding Claim 5, Neemuchwala discloses the method of claim 2, and further discloses wherein determining the sensor translation model (patient-specific forecasting model) comprises determining the sensor translation model based on relationships between the first measurement data (current/recent sensor glucose measurement data) and the second measurement data (auxiliary measurement data) using a concatenative modeling technique (Fig.8).
Regarding Claim 6, Neemuchwala discloses the method of claim 1, and further discloses comprising downloading, by the processing system of the first sensing arrangement (604), the estimation model (708) associated with the second sensing arrangement (the pump control system (700) is equivalent to the pump control system (620) (parag. [0109], first sentence) (the prediction engine (708) is located within the pump control system (700)) from a remote server (102) via a network (108) (Figs.1 and 6-7) (the server 102 pushes, provides, or otherwise transmits the patient-specific forecasting model to one or more electronic devices 106 associated with the patient (e.g., infusion device 602) for implementing and supporting glucose forecasts at the end user device (e.g., by prediction engine 708); parag. [0120], last sentence).
Regarding Claim 7, Neemuchwala discloses the method of claim 6, and further discloses wherein obtaining the sensor translation model (patient-specific forecasting model) comprises downloading, by the processing system of the first sensing arrangement (604), the sensor translation model from the remote server (102) via the network (108) (the medical/infusion device (602) (equivalent to the electronic device (106)) downloads/implements the patient-specific forecasting model from the remote server (102) via network (108) (In one or more exemplary embodiments, for an individual patient within the patient data management system 100, the server 102 periodically retrieves or otherwise obtains the historical patient data 120 associated with that patient from the database 104 and analyzes the relationships between different subsets of the historical patient data 120 to create a patient-specific forecasting model associated with that patient; parag. [0120], last sentence) (FIG. 1 depicts an exemplary embodiment of a patient data management system 100 that includes, without limitation, a computing device 102 coupled to a database 104 that is also communicatively coupled to one or more electronic devices 106 over a communications network 108, such as, for example, the Internet, a cellular network, a wide area network (WAN), or the like; parag. [0065], first sentence) (Referring now to FIG. 6, in accordance with one or more exemplary embodiments, an infusion device 602 in an infusion system 600 is utilized as an electronic device 106 capable of querying the database 104 via the server 102 in the patient data management system 100 of FIG. 1; parag. [0096], first sentence).
Regarding Claim 8, Neemuchwala discloses the method of claim 1, and further discloses comprising outputting, by the processing system, the estimated value (future insulin delivery) for the physiological condition (parag. [0123]) (Fig.8).
Regarding Claim 9, Neemuchwala discloses the method of claim 1, and further discloses wherein the first sensing arrangement (604) comprises a new sensing arrangement (interstitial glucose sensing element) influenced by the physiological condition (In exemplary embodiments, the sensing arrangement 604 includes one or more interstitial glucose sensing elements that generate or otherwise output electrical signals (alternatively referred to herein as measurement signals) having a signal characteristic that is correlative to, influenced by, or otherwise indicative of the relative interstitial fluid glucose level in the body 601 of the user; parag. [0098], first sentence) and the second sensing arrangement (606) comprises a legacy sensing arrangement influenced by the physiological condition (In addition to the glucose sensing arrangement 604, one or more auxiliary sensing arrangements 606 may be worn, carried, or otherwise associated with the body 601 of the user to measure characteristics or conditions of the user (or the user's activity) that may influence the user's glucose levels or insulin sensitivity. For example, a heart rate sensing arrangement 606 could be worn on or otherwise associated with the user's body 601 to sense, detect, measure or otherwise quantify the user's heart rate, which, in turn, may be indicative of exercise (and the intensity thereof) that is likely to influence the user's glucose levels or insulin response in the body 601; parag. [0099], lines 6-17).
Regarding Claim 10, Neemuchwala discloses the method of claim 9, and further discloses wherein: the physiological condition comprises a glucose level (user’s glucose level) (parag. [0097]; last sentence); the new sensing arrangement comprises a new glucose sensor (interstitial glucose sensing element) (parag. [0098]); the legacy sensing arrangement (606) comprises a legacy glucose sensor (that influence’s glucose level); and the estimation model (708) comprises a sensor glucose estimation model associated with the legacy glucose sensor (parag. [0120], last sentence).
Regarding Claim 11, Neemuchwala discloses the method of claim 1, and further discloses the first sensing arrangement (604) comprising a template sensing device (interstitial glucose sensing element) influenced by the physiological condition (In exemplary embodiments, the sensing arrangement 604 includes one or more interstitial glucose sensing elements that generate or otherwise output electrical signals (alternatively referred to herein as measurement signals) having a signal characteristic that is correlative to, influenced by, or otherwise indicative of the relative interstitial fluid glucose level in the body 601 of the user; parag. [0098], first sentence) and the second sensing arrangement (606) comprising a target sensing device (the second sensing arrangement is an auxiliary sensing device) influenced by the physiological condition (parag. [0168]), wherein the method further comprises: obtaining first measurement data (interstitial fluid glucose level) from instances of the template sensing device(parag. [0098], first sentence); obtaining second measurement data (auxiliary measurement data) from instances of the target sensing device concurrent to the first measurement data (It should be appreciated that the forecasting process 800 may include any number of additional or alternative tasks, the tasks need not be performed in the illustrated order and/or the tasks may be performed concurrently, and/or the forecasting process 800 may be incorporated into a more comprehensive procedure or process having additional functionality not described in detail herein; parag. [0119], lines 14-22) (parag. [0123]), wherein respective sets of the first measurement data and the second measurement data are concurrently obtained from a respective common patient using respective instances of the template sensing device and the target sensing device (parag. [0098], first sentence) (parag. [0119], lines 14-22) (parag. [0123]); and determining the sensor translation model (patient-specific forecasting model) based at least in part on relationships between the first measurement data (current/recent sensor glucose measurement) and the second measurement data (auxiliary measurement data) (parags. [0123] and [0125]).
Regarding Claim 12, Neemuchwala discloses the method of claim 11, and further discloses comprising: obtaining reference measurement data concurrent to obtaining third measurement data from second instances of the target sensing device (parags. [0111]-[112]); and training the estimation model (708) using the third measurement data as an input to the estimation model and the reference measurement data as an output (future behavior) of the estimation model (parag. [0123]) (Fig.8).
Regarding Claim 13, Neemuchwala discloses the method of claim 12, and further discloses wherein determining the sensor translation model (patient-specific forecasting model) comprises training the sensor translation model using the first measurement data (current/recent sensor glucose measurement data) as an input to the translation model and using the second measurement data (auxiliary measurement data) as an output (future exercise events) of the translation model (parag. [0123]).
Regarding Claim 15, Neemuchwala discloses the method of claim 12, and further discloses wherein determining the sensor translation model (patient-specific forecasting model) comprises determining the sensor translation model based on relationships between the first measurement data (current/recent sensor glucose measurement data) and the second measurement data (auxiliary measurement data) using a concatenative modeling technique (Fig.8).
Regarding Claim 16, Neemuchwala discloses the method of claim 1, and further discloses wherein the first sensing arrangement (604) comprises a legacy sensing arrangement influenced by the physiological condition (parag. [0098], lines 13-24) and the second sensing arrangement comprises a new sensing arrangement (acceleration sensing arrangement/ accelerometer (608)) influenced by the physiological condition (parag. [0100]).
Regarding Claim 17, Neemuchwala discloses the method of claim 16, and further discloses wherein: the physiological condition comprises a glucose level (user’s glucose level) (parag. [0097]; last sentence); the new sensing arrangement comprises a new glucose sensor (the accelerometer (608) determines what influences the user’s insulin) (parag. [0100]); the legacy sensing arrangement (604) comprises a legacy glucose sensor (interstitial glucose sensing element) (parag. [0098]); and the estimation model comprises a sensor glucose estimation model associated with the new glucose sensor (parags. [0110]-[0111]).
Regarding Claim 18, Neemuchwala discloses the method of claim 1, and further discloses comprising determining a delivery command (dosage commands) for operating an actuation arrangement (motor (632)) of an infusion device (602) based at least in part on the estimated value for the physiological condition (target/future glucose value) (to support a closed-loop operating mode, the pump control system 620 maintains, receives, or otherwise obtains a target or commanded glucose value, and automatically generates or otherwise determines dosage commands for operating an actuation arrangement, such as a motor 632, to displace the plunger 617 and deliver insulin to the body 601 of the user based on the difference between the sensed glucose value and the target glucose value; parag. [0102], lines 7-15) (in a closed-loop operating mode, the command generation application 710 may determine a dosage command for operating the motor 632 to deliver insulin to the body 601 of the user based at least in part on the current glucose measurement value most recently received from the sensing arrangement 604 to regulate the user's blood glucose level to a target reference glucose value; parag. [0111], lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Neemuchwala (US 2018/0272063); in view of Neemuchwala embodiment of Figure 24.
Regarding Claim 21, Neemuchwala discloses the method of claim 1, and further discloses wherein the one or more measurements from the sensing element comprise at least one of: current values, voltage values, or electrochemical impedance values (electrical signals/measured signals) (parag. [0098], first sentence).
Neemuchwala does not appear to disclose the simulated measurement data for the second sensing arrangement comprises at least one of: current values, voltage values, or electrochemical impedance values.
Neemuchwala, the embodiment of Fig.24, teaches it was known in the art to have a sensing element (2404) that generates an output electrical signal having a current/voltage values (parag. [0206]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Neemuchwala to incorporate the teachings of Neemuchwala (the embodiment of Fig.24) to have a sensing arrangement comprising a current/voltage values in order to monitor the physiological conditions of where the sensing element is being located (parag. [0206]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783